Name: Commission Regulation (EC) No 1117/2004 of 16 June 2004 fixing the exchange rate applicable in 2004 to certain direct aids and measures of a structural or environmental nature in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: agricultural policy;  European construction;  cooperation policy;  monetary economics
 Date Published: nan

 17.6.2004 EN Official Journal of the European Union L 217/8 COMMISSION REGULATION (EC) No 1117/2004 of 16 June 2004 fixing the exchange rate applicable in 2004 to certain direct aids and measures of a structural or environmental nature in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 751/2004 of 22 April 2004 setting certain operative events for the exchange rate for 2004 for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to take account of their accession to the European Union (1), and in particular the second paragraph of Article 1 thereof, Whereas: (1) Under Article 1 of Regulation (EC) No 751/2004, the operative event for the exchange rate for 2004 in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia for the purposes of converting certain amounts into national currency is the date of entry into force of the 2003 Treaty of Accession. The exchange rate to be used corresponds to the average pro rata temporis of the rates applicable during the calendar month preceding the date of the operative event. (2) The 2003 Treaty of Accession entered into force on 1 May 2004. (3) The exchange rate applicable, for 2004, to the amounts and aid concerned should therefore be fixed according to the average pro rata temporis of the rates applicable during the month of April 2004, HAS ADOPTED THIS REGULATION: Article 1 For 2004, the exchange rates in the Annex shall apply to the following amounts in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia: (a) the amounts of a structural or environmental nature referred to in Article 4(2) of Commission Regulation (EC) No 2808/98 (2); (b) the amounts of the premiums and payments in the beef and veal sector provided for in Articles 4, 5, 6, 11, 13 and 14 of Council Regulation (EC) No 1254/1999 (3); (c) the amounts of the premiums and payments in the sheepmeat and goatmeat sector provided for in Articles 4, 5 and 11 of Council Regulation (EC) No 2529/2001 (4); (d) the aid for energy crops provided for in Chapter 5 of Title IV of Council Regulation (EC) No 1782/2003 (5). Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 118, 23.4.2004, p. 19. (2) OJ L 349, 24.12.1998, p. 36. (3) OJ L 160, 26.6.1999, p. 21. (4) OJ L 341, 22.12.2001, p. 3. (5) OJ L 270, 21.10.2003, p. 1. ANNEX Exchange rates referred to in Article 1 1 euro = (average 1.4.2004-30.4.2004) 0,586276 Cyprus pound 32,531 Czech koruna 15,6466 Estonian kroon 250,183 Hungarian forint 3,45277 Lithuanian litas 0,650773 Latvian lats 0,42512 Maltese lira 4,75404 Polish zloty 238,438 Slovenian tolar 40,1304 Slovak koruna